UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4514


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAQURONE TRANKIL KINNEY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00622-TLW-1)


Submitted:   July 29, 2010                 Decided:   August 23, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina; Edye Moran, Assistant Federal Public
Defender, Columbia, South Carolina, for Appellant.   Rose Mary
Sheppard Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Laqurone        Trankil   Kinney      pled     guilty    without       a    plea

agreement to one count of being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2006), and was sentenced to 112 months in prison.

Counsel        has   filed      a     brief   in     accordance        with      Anders     v.

California, 386 U.S. 738 (1967), stating that after a review of

the record, he has found no meritorious issues for appeal.                                 The

Anders brief nonetheless discusses whether the district court

erred when it accepted Kinney’s guilty plea, and whether the

district       court     properly      calculated     Kinney’s       Guidelines       range.

Kinney       filed   a    pro    se    supplemental        brief,    arguing      that     the

district court erred when it applied the first-degree attempted

murder cross-reference to determine his base offense level for

his    offense.          The    Government     declined       to    file    a    responsive

brief.       Concluding that no reversible error occurred, we affirm.

               First, we hold that the district court committed no

error when it accepted Kinney’s guilty plea.                         Prior to accepting

a     guilty     plea,     a    trial    court,      through        colloquy      with     the

defendant, must inform the defendant of, and determine that the

defendant understands the nature of, the charges to which the

plea    is     offered,    any      mandatory       minimum    penalty,         the   maximum

possible       penalty     he       faces,    and    the     various       rights     he    is

relinquishing by pleading guilty.                    Fed. R. Crim. P. 11(b).               “In

                                              2
reviewing the adequacy of compliance with Rule 11, this Court

should accord deference to the trial court’s decision as to how

best   to    conduct      the    mandated          colloquy     with       the     defendant.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

             Because      Kinney    did       not     move    the     district        court    to

withdraw his guilty plea, any errors in the Rule 11 hearing are

reviewed for plain error.                United States v. Martinez, 277 F.3d
517, 525 (4th Cir. 2002).                “To establish plain error, [Kinney]

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.”                             United States

v.   Muhammad,      478 F.3d 247,       249     (4th    Cir.        2007)      (citation

omitted).         Even    if    Kinney    satisfies          these     requirements,          the

court retains discretion to correct the error, which it should

not exercise “unless the error seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                                      Id.

(internal quotation marks, brackets and citations omitted).

             The record reveals that the district court complied

with Rule 11’s requirements, ensuring that Kinney’s plea was

knowing     and   voluntary,       that       he    understood       the    rights      he    was

giving up by pleading guilty and the sentence he faced, and that

he   committed      the    offense       to    which     he     was    pleading         guilty.

Accordingly,       we    hold    that    no    error,        plain    or    otherwise,        was

committed     during      the    district          court’s    acceptance         of    Kinney’s

guilty plea and affirm Kinney’s conviction.

                                               3
             We       also       affirm          Kinney’s     sentence.             Kinney’s

presentence       investigation             report    properly      placed       him   in     a

category III criminal history and attributed him with a total

offense level of thirty-two, based on the attempted first-degree

murder cross-reference, yielding a Guidelines range of 151 to

188 months in prison.                Due to the ten-year statutory maximum, in

accordance      with       18   U.S.C.       §    924(a)(2)      (2006),    however,        the

district     court      properly        recognized        that    Kinney’s       Guidelines

range was 120 months, pursuant to U.S. Sentencing Guidelines

Manual     (“USSG”)        §     5G1.1(a)         (2008).        Given     the    testimony

presented at Kinney’s sentencing hearing, we find no clear error

in the district court’s decision to calculate Kinney’s total

offense    level      using      the    first-degree         attempted     murder      cross-

reference.        See 18 U.S.C. § 1111 (2006) (defining first-degree

murder); USSG § 2A2.1(a)(2) (2008) (providing base offense level

thirty-three if “object of the offense would have constituted

first degree murder” if successful).

             We also find that no reversible error occurred during

the district court’s sentencing hearing.                         Although the district

court    took     testimony          from    numerous       witnesses     concerning        the

applicability         of       the    attempted       first-degree         murder      cross-

reference       and     appropriately             heard      counsel’s      argument        at

sentencing regarding Kinney’s objections to his Guidelines range

calculation,       the         district      court     correctly         overruled     those

                                                  4
objections.        The district court entertained counsel’s argument

regarding the weight that should be afforded the 18 U.S.C.A.

§ 3553(a)    (West    2000     &    Supp.   2010)         factors,      gave    Kinney    an

opportunity to allocute, and considered the § 3553(a) factors

before imposing Kinney’s sentence.                    We find no reversible error

in the district court’s explanation for its 112-month sentence

and “give due deference to the district court's decision that

the § 3553(a) factors, on a whole, justify the extent of the

variance.”        See United States v. Pauley, 511 F.3d 468, 473-74

(4th Cir. 2007) (internal quotation marks and citation omitted).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Kinney, in writing, of the right to

petition    the    Supreme    Court    of       the   United      States     for   further

review.      If    Kinney     requests      that      a   petition      be     filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in   this    court       for     leave    to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Kinney.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                            5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6